OPINION by
Mb. Justice Gbeen:
When we ordered the reversal of the original decree in this ■case we meant, so far as the Costs were concerned, precisely what we said, to wit, “the costs of this appeal to be paid by the appellees.” We intended thereby only to dispose of the costs ■of the appeal and had no thought of determining the costs of the litigation. These costs have now been adjudged by the court below by imposing them upon the trustee.
In view of all the circumstances we cannot say there was error in this action. The trustee was at all times subject to a duty •of accounting. But he never filed any account voluntarily, and this made it necessary for the beneficiaries of the trust estate to proceed against him adversely. When his account was filed, it contained claims for large amounts to which the cesLuis que irust ivould not agree; and hence litigation became necessary to determine the true state of the account. When that was finally ascertained it was found that the claim- of the trustee was very largely reduced. The adjustment of the account was the real ■and, indeed, the only matter in controversy; for as to the real •estate he simply held it as a security for the payment of the amount due to him, and whenever that was paid he was bound to reconvey. But there could be no payment until the amount to be paid was ascertained. The ascertainment of that amount was the substance of the litigation. The amount ultimately found to be due to him being much less than the trust claimed by his account, we think he must be regarded as the losing party.
Decree affirmed and appeal dismissed, at the costs of the appellants.